

115 HRES 650 IH: Recognizing the results of the free and fair elections for the new Members of the Legislative Assembly of the Falkland Islands held on November 9, 2017.
U.S. House of Representatives
2017-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 650IN THE HOUSE OF REPRESENTATIVESDecember 7, 2017Mr. Diaz-Balart (for himself, Mr. Holding, and Mr. Kilmer) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing the results of the free and fair elections for the new Members of the Legislative
			 Assembly of the Falkland Islands held on November 9, 2017.
	
 Whereas the United States supports the principles of democratic processes across the world; Whereas the Falkland Islands referendum of March 2013 clearly set out the wishes of the Islanders, when 99.8 percent of those who voted chose to maintain their status as an Overseas Territory of the United Kingdom;
 Whereas the people of the Falkland Islands have the right to decide their own future as enshrined in the United Nations Charter and in Article One of the two United Nations Covenants on Human Rights, by which they freely determine their political status and pursue their economic, social, and cultural development free from intimidation and harassment;
 Whereas it is the obligation of countries to respect the legally binding principle of self-determination;
 Whereas the Falkland Islands’ election on November 9, 2017, is an expression of that principle of self-determination; and
 Whereas the United Kingdom is a loyal ally that has stood by the United States for over a century: Now, therefore, be it
	
 That the House of Representatives— (1)welcomes the free, fair, and democratic elections of the Falkland Islands;
 (2)acknowledges that only the people of the Falkland Islands can determine the future of the Falkland Islands; and
 (3)recognizes the United Kingdom’s sovereignty over the Falkland Islands for as long as the Islands desire to remain a self-governing Overseas Territory.
			